Citation Nr: 9922001	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  97-32 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder with a depressive component.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel
INTRODUCTION

The appellant served on active duty from July 1975 to 
February 1977.

The case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. The RO has obtained all available and pertinent evidence 
necessary to decide this appeal.

2. Service medical records, including the appellant's 
separation physical examination of January 22, 1977, do 
not contain any complaints, clinical findings or diagnoses 
for the claimed schizoaffective disorder with a depressive 
component.

3. The evidence of record reflects an initial diagnosis of 
schizoaffective disorder with a depressive component in 
August 1996, almost twenty years after service.

4. The appellant has presented no competent medical evidence 
showing the presence of schizoaffective disorder with a 
depressive component (1) during his period of active 
military service, (2) within one year after service or 
showing (3) a nexus between diagnosis of this condition 
provided in the post service period and any incident or 
event of his military service.  It is not shown that he 
had the onset of psychiatric pathology secondary to swine 
flu vaccine administration.





CONCLUSION OF LAW

The claim of entitlement to service connection for 
schizoaffective disorder, depression is not well grounded and 
there is no further statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection requires (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza), cert. denied sub 
nom.  Epps v. West, 118 S. Ct. 2348 (1998).

The third Caluza element can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Indeed, subsequent manifestations of the same 
chronic disease shown in service, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1998).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, and a psychosis - such as the one claimed by the 
appellant - became manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of the disease during the 
period of service.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  The presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113 
(West 1991); 38 C.F.R. § 3.307(d) (1998).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1998).

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

As stated above, the record reflects that the appellant 
served on active duty from July 1975 to February 1977.  He 
claims that he suffers from schizoaffective disorder with a 
depressive component as a result of a swine flu shot that he 
received in the fall of 1976 while on active duty.  There is 
a record dated in November of some year (it did not print on 
the form) showing treatment for a shot reaction.  The 
appellant had a high fever, was given Tylenol, and was sent 
to quarters for 24 hours.  However, service medical records 
reveal no complaints of, or treatments for, the claimed 
psychotic disorder.  The appellant's January 22, 1977 
separation examination demonstrates no findings or complaints 
regarding the claimed condition.  At the time of that 
examination, he denied depression, excessive worry, loss of 
memory or nervous trouble of any sort.  Medical 
administrative records do show some counseling that appears 
to be for drug and alcohol use.

At his hearing, the appellant testified that he was treated 
after service at the VA Hospital in Columbia, South Carolina 
in 1978, and that he was hospitalized at the VA Hospital in 
Chicago, Illinois in either 1979 or 1980.  However, the 
appellant stated that he could not recall whether he was 
treated for a nervous condition or not.  Neither the Columbia 
nor the Chicago VAMC has any record of the appellant's 
treatment.  The appellant also testified that he was seen by 
a doctor in Sheffield, Alabama for "nerves" in 1978 or 
1979, but he stated that the doctor is deceased.  
More recently, the appellant was seen at the VAMC in 
Tuscaloosa, Alabama, where he was diagnosed with 
schizoaffective disorder with a depressive component by Dr. 
T. Shafer in August 1996.

Although the appellant has produced medical evidence of 
current schizoaffective disorder with a depressive component, 
the Board nonetheless concludes that the appellant has not 
submitted evidence sufficient to render his claim of service 
connection for the condition well grounded.  Caluza, 7 Vet. 
App. at 498.  The appellant has failed to provide competent 
medical evidence which provides a nexus, as reflected by 
medical diagnosis or opinion, between the appellant's 
schizoaffective disorder with a depressive component, 
diagnosed in August 1996 and the swine flu shot he received 
in 1976 or any other in-service occurrence or event.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996) (with 
respect to medical nexus for well groundedness, the claimant 
must supply objective medical evidence to support claim).

Indeed, where, as here, the issue turns on whether 
symptomatology is shown in the years after service or where 
the evidence reflects chronic manifestations of a qualifying 
disease in the presumptive period, e.g., schizoaffective 
disorder, the Board requires objective corroboration of the 
appellant's contentions.  In this case, as detailed above, 
the appellant has not been able to produce medical evidence 
showing treatment for his condition until many years after 
service.  (The testimony and writings of is spouse, a 
licensed practical nurse (LPN) are discussed in detail 
below.)  Thus, there is no objective competent evidence of 
continuity of symptomatology shown in the years after service 
and, concomitantly, no evidence of a psychiatric disease 
shown within the one-year presumptive period after service.

The Board has considered the appellant's contentions on 
appeal; however, this evidence alone cannot meet the burden 
imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The appellant's lay assertions will 
not support a finding on medical questions requiring special 
expertise or knowledge, such as diagnosis or causation of a 
disease.  Id. at 494-95.  Moreover, it is not shown that the 
appellant is competent himself based on medical training and 
professional status to render a medical diagnosis or opinion.  
On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claim of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Grottveit, 5 Vet. App. at 92; Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Further, the testimony given by the appellant's spouse, who 
stated for the record that she is a LPN, will not support a 
finding on a medical question such as nexus.  See Black v. 
Brown, 10 Vet. App. 279 (1997) (although the appellant's wife 
was a registered nurse, her testimony was not sufficient to 
well ground her husband's claim where she had no special 
expertise regarding the disease at issue and she had not 
participated in the appellant's treatment).  Furthermore, it 
is unclear that an LPN would have the expertise to make the 
medical connection, and her expertise is not shown by the 
evidence on file.  Significantly, no other medical 
professional has connected the onset of the psychiatric 
disorder years post-service to any in-service occurrence of 
event.  

In this case, it has been the testimony and written statement 
of the appellant and family members that the appellant was 
given a swine flu vaccine, had a reaction, and has 
essentially not been the same since.  This, it is contended, 
has caused the psychiatric disorder at issue.

From a review of the evidence, these conclusions are not 
supported.  There is an indication in the service medical 
records that the appellant did have a reaction to a shot.  It 
is not shown, at all, however, that this resulted in periods 
of unconsciousness or other prolonged manifestations.  He was 
placed on quarters for 24 hours, and it is not otherwise 
shown that he was off duty for any extended time.  Moreover 
it is not shown that he was "different" in the aftermath, 
at least based on service medical records.  It is significant 
that at separation he specifically denied nervous trouble of 
any sort, periods of unconsciousness, depression, or loss of 
memory.  

Where the veteran has not met the burden of submitting a well 
grounded claim, the VA has no further duty to assist him in 
developing facts pertinent to the claim, including no duty to 
obtain a medical examination or opinion.  38 U.S.C.A. 
§ 5107(a); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(where the claim was not well grounded, VA was under no duty 
to provide the veteran with an examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  He has been so informed by the documents sent from 
the RO.  Moreover, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible this claim that is not currently well 
grounded on the basis of a medical nexus.





ORDER

As the appellant has failed to submit a well grounded claim, 
entitlement to service connection for schizoaffective 
disorder with a depressive component, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

